 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
 PATRICIA L. SCHERE and STELLA RUE, :                         Civil Action No.
                                                          :
                           Plaintiffs,                    :   COMPLAINT AND JURY DEMAND
                                                          :
                                                          :
 v.                                                       :
                                                          :
 INGENIOUS DESIGNS, LLC,                                  :
                                                          :
                           Defendant.                     :
--------------------------------------------------------- X
                                                 COMPLAINT
         Plaintiffs, Patricia L. Schere (“Plaintiff Schere”) and Stella Rue (“Plaintiff Rue”)
(collectively, “Plaintiffs’), by their undersigned counsel, sue Defendant Ingenious Designs, LLC
(“Defendant” or “Ingenious Designs”), and allege as follows:

                                 PARTIES, JURISDICTION & VENUE
         1.       At all times material, Plaintiff Schere is and was a citizen of the State of Kansas,
residing in Johnson County.
         2.       At all times material, Plaintiff Rue is and was a citizen of the State of California,
residing in Alameda County.
         3.       Ingenious Designs, LLC is a wholly owned subsidiary of the Home Shopping
Network (“HSN”) and is a foreign limited liability company, formed under the jurisdiction and
laws of Delaware. Ingenious Designs' principal place of business is in Ronkonkoma, New York.
Ingenious Designs manufactures, sells and distributes consumer products, including the My Little
Steamer and the My Little Steamer Mini through HSN's television network and digital platforms
as well as retailers such as Target and Bed, Bath & Beyond. Joy Mangano, president of Ingenious
Designs, is a television personality who appears regularly on the HSN shopping networks to
promote Ingenious Designs’ products.
         4.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (federal
diversity jurisdiction), as there is complete diversity between the parties, and the amount in
controversy exceeds $75,000, exclusive of interest and costs.
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 2 of 9 PageID #: 2




        5.      Venue is appropriate in this District because Defendant has sold its goods within
this District, and Defendant has its principal place of business in Ronkonkoma, New York, which
is located in this District.
        6.      This Court has personal jurisdiction over Defendant because Defendant’s principal
place of business is in Ronkonkoma, New York.
                                   NATURE OF THE CASE
        7.      Plaintiffs seek remedies for burn injuries caused by the manufacture, marketing,
distribution and/or sale of a dangerous product, the danger which was exclusively known to
Defendant and which was not disclosed to consumers. The My Little Steamer and My Little
Steamer Mini (the “My Little Steamer Products” or “Steamers” or “Products”) are portable
clothing steamers which due to manufacturing and/or design defects fail, causing boiling water to
spew on product users, leak from seals and/or melt the products’ plastic housing when used
properly. Despite Defendant’s knowledge of these defects and dangerous conditions, Defendant
failed to warn consumers of the danger and intentionally marketed, sold and distributed these
products in the States of New York, California, and throughout the country. This lawsuit seeks
monetary damages on behalf of Plaintiffs for serious burn injuries caused by Defendant’s negligent
and/or willful conduct, along with the costs associated with bringing this action.
                                  FACTUAL ALLEGATIONS
        8.      In 2003, Defendant released the My Little Steamer Products to the market for the
first time. Since that time, the Products have been promoted, marketed, sold and distributed
through the HSN television network, as well as through digital platforms, outlet stores and other
retailers.
        9.      Defendant learned of the dangerous and defective nature of the Steamers well
before Plaintiffs purchased their Steamers. As early as September 2013, consumers who had
purchased a Steamer complained of problems with the defective Steamers. Complaints posted on
the Internet demonstrate that the defect is widespread and dangerous, and that it manifests without
warning. The complaints also indicate Defendant’s awareness of the defect:



                                                 2
Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 3 of 9 PageID #: 3



     •   Posted September 10, 2013: “My daughter was badly burned as Joy Mangano’s My
         Little Steamer became a boiling watering gun and projected water aggressively out of
         the steamer. She was no where near the steamer, it really became a water gun suddenly
         . . . so scary and traumatizing!!! Still to this day anytime she sees hot water she panics:(
         There are so many burned complaints on this steamer. The company continues to deny
         the steamer is the cause and at first told me to contact Target to return the steamer and
         file with their safety team. This was the beginning of me realizing they will refuse to
         own the fact their steamer caused my daughter’s burns. PLEASE RESEARCH THIS
         STEAMER . . . I have tons of complaints on this being a very dangerous product!!!

     •   Posted July 2, 2013: “I would never recommend Joy Mangano's My little Steamer 90
         Watt. I suffered second and third degree burns all over the right side of my body &
         trauma as well. The steamer exploded, the top flew off in a matter of seconds and the
         bottom part flew at me with all of the hot scorching water that fell all over the right
         side of my body. This is a very dangerous product which should not be on the market,
         there is no setting and to my surprise I didn't know it would cause such damage to me
         physically! I now have permanent scars and medical bills I don't need, aside from the
         trauma and suffering/pain. Please I am warning everyone do not buy this product, it's a
         hazard to every household!”

     •   Posted July 15, 2014: “BURN INJURY WARNING | TERRIBLE CUSTOMER
         SERVICE [MUST READ REVIEW]. You NEED TO BEWARE OF THE DANGERS
         OF THIS STEAMER!! My Grandmother had purchased this steamer as a gift for me.
         Don't get me wrong its a good steamer, but it CAN CAUSE BURNS. I was using it one
         day and the water level was getting low, but I was done steaming anyway. So i turned
         the steamer off and set it on a shelf. The water was still bubbling inside as it should but
         then out of the middle of nowhere hot water shot right out of the top of the steamer. It
         got all over the shelf that it was on and water had leaked all the way down my wall.
         The water was very hot so i had to allow it to cool before I could clean it up. I do NOT
         recommend this as a gift because it can seriously injure somebody even when being
         used correctly

         Their customer service department was absolutely horrid!! I had told them that I
         received this as a gift. I described the problem to the lady that I had spoken to. She told
         me that she needed some type of information to prove that I actually had the steamer
         and that it was purchased. I gave her the first and last name of the person whom had
         bought it for me. She then told me that the steamer was only ONE year old and that it
         was out of warranty. Ok big deal so I can't get a new one. HOWEVER, I recommended
         to her that she tell her supervisor about the issue so maybe they could put a little
         warning on the packaging or instructions or whatever. She said ok but she needed my
         personal info. I proceeded to give her my first and last name but then she asked for my
         address. I asked her why it was necessary and she said it was proof that she talked to
         me on the phone. But if they weren't even going to send me a replacement steamer why
         should they need that. I said NO way would I give that out if I wasn't even going to
         receive anything in the mail. I asked to speak for a supervisor and she then gave me
         attitude and said that to do that I needed to provide my address.

                                                3
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 4 of 9 PageID #: 4




             NEVER AGAIN WILL I BUY A PRODUCT FROM THIS COMPANY!! BUYER
             BEWARE!! THERE ARE BETTER STEAMERS OUT THERE!!”

       10.     Attached as Exhibit A are additional exemplary complaints taken from multiple
websites detailing how the Steamers malfunction when used properly, and the serious safety risk
posed to consumers. As described in the complaints, many purchasers of the Steamers suffered
severe burns from boiling water leaking and spewing during use.
       11.     To make matters worse, during a live shoot to film video “B-Roll” to be used in
connection with live segments featuring Joy Mangano promoting and selling the Product on the
Home Shopping Network in February 2016, while the Products were being prepared for filming
and during the filming itself, hot steam and boiling water repeatedly leaked and spewed from the
Products burning HSN employees and the professional models being featured in the videos. The
production staff opened a significant number of Products from sealed boxes that had been
delivered to the video location in an effort to find a Product to film that would not leak. Many, if
not all, of the Products opened by HSN’s production employees dangerously leaked boiling water
and spewed hot steam in a manner inconsistent with the intended use of the Products.
       12.     These videos are produced and filmed internally by HSN employees and depict
professional models using the Products.
       13.     In or before February 2016, Defendant became aware that the Steamers it was
promoting, marketing, selling, and distributing were defective and dangerous. The defective and
dangerous nature of the Products was exclusively known to Defendant and not to consumers of
the Products. More specifically, in February of 2016, HSN was producing and filming B-roll of
the Products at a house in the Hyde Park neighborhood in Tampa, Florida to be used in an
upcoming live segment featuring Joy Mangano.
       14.     During the live shoot, production employees and models observed gaskets failing
and floating inside the water reservoir of the opened products very quickly after the Products were
plugged into electrical outlets.
       15.     Video footage of the malfunctioning products was shot digitally by the production


                                                 4
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 5 of 9 PageID #: 5




crew, and as is required by HSN policies and procedures, was saved on the HSN server and labeled,
“the B Roll.” This footage was backed-up to the HSN digital archive/ library.
       16.     The producer on the shoot, David Berggren, was so concerned that he sent email
communications to senior management at HSN and Ingenious Designs, to notify the management
at both companies that the products were leaking, spewing, and were dangerous and should not be
sold to consumers.
       17.     The Quality Control Department assured Mr. Berggren the faulty Steamers that
leaked during the B-Roll location shoot were sent to Ingenious Designs in New York for testing.
This information was communicated to Joy Mangano. Mr. Berggren was led to believe that the
Steamers would not be sold due to their defective conditions.

Defendant Sold the My Little Steamer Products Knowing they were Dangerous and
Defective but Did not Warn Consumers
       18.     Within a matter of weeks thereafter, and contrary to the assurances given Mr.
Berggren, HSN did live promotional television segments featuring Joy Mangano selling
Defendant’s Steamers.
       19.     While the live segments were ongoing, additional Steamers that were new and had
just been opened from their boxes to be used in the live segment were leaking and spewing boiling
water off-camera, once again causing burns to models and staff.
       20.     Through Ms. Mangano’s website, JoyMangano.com, Defendant promotes the
Steamers as follows: “Developed over 15 years, carefully calibrated steam channels create
unmatched power.” “No Spitting. No Staining. No Burning. No Worries.” These representations
demonstrate that Defendant knew that burning and spitting hot water were important
considerations for purchasers of the Products, but Defendant took no steps to take the Steamers off
the market or warn consumers.

Facts Pertaining to Patricia Schere
       21.     On or about November 6, 2018, Plaintiff Schere purchased her My Little Steamer
from Amazon.com. The Steamer was shipped to Plaintiff Schere’s residence in Kansas.
       22.     While using the product for the first time to steam a garment, and in a manner

                                                5
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 6 of 9 PageID #: 6




consistent with the product instructions, without warning, scalding hot water erupted from the head
of the steamer. The scalding water spewed over Ms. Schere hitting her on the top of her foot and
the floor around her, causing third degree burns. Photographs of these burns are attached as Exhibit
B.
       23.       Another consumer unrelated to this case posted video on the internet that
illustrates the force with which scalding water erupted from the head of the steamer and burned
Ms. Schere. This video can be viewed via the following link: https://youtu.be/PLCYo74JCkg.
       24.     In fact, the scalding water that burned Ms. Schere erupted with even greater force
than the video depicts. Exhibit C attached hereto is a still-shot from the video that captures boiling
water spewing from the head of the steamer.
       25.     As a direct and proximate result of Defendant’s negligent and/or willful conduct
Ms. Schere suffered severe burns to her left foot.
       26.     As a direct and proximate result of the injuries she sustained, Plaintiff Schere has
suffered serious damages including but not limited to the following respects:
               (a)     She has suffered pain and suffering and lost her enjoyment of life;
               (b)     She has expended money for medical care and attention and attendant
                       services;
               (c)     She has been disfigured.
Facts Pertaining to Stella Rue
       27.     On or about August 26, 2018, Plaintiff Rue was in the first week of her freshman
year in college and away from home for the first time. She had received a My Little Steamer as a
graduation gift and was using it for the first time to steam a garment for a college event in a manner
consistent with the product instructions. Without warning, the steamer spewed scalding water
from its head, striking Ms. Rue on her left thigh and resulting in a serious burn. Photographs of
the burns are attached as Exhibit D.
       28.     The burns Ms. Rue sustained were the direct and proximate result of the Steamer
malfunctioning and spewing boiling water. She immediately sought treatment for her burns.
       29.     The video referred to in paragraph 23 above, which can be viewed by clicking on

                                                  6
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 7 of 9 PageID #: 7




this link: https://youtu.be/PLCYo74JCkg, illustrates the force with which scalding water erupted
from Ms. Rue’s steamer as does the still shot attached as Exhibit C.
       30.     As a direct and proximate result of Defendant’s negligent and/or willful conduct,
Ms. Rue suffered severe burns to her left thigh.
       31.     As a direct and proximate result of the injuries she sustained, Plaintiff Rue has
suffered serious damages including but not limited to the following:
               (a)     She has suffered pain and suffering, embarrassment, and lost her enjoyment
                       of life;
               (b)     She has expended money for medical care and attention and attendant
                       services;
               (c)     She has been disfigured.

                                         FIRST CLAIM:
                                           Negligence
       32.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 31
above as though fully alleged herein.
       33.     Plaintiffs’ accidents while using the Steamer and their resultant injuries were solely
due to the carelessness, recklessness, negligence and/or willful conduct of Defendant Ingenious
Designs and its agents, servants, and/or employees in the design, testing, manufacture, assembly,
production, marketing, distribution, and/or sale of a dangerous, defectively designed and
manufactured, and unsafe product.
       34.     Defendant Ingenious Designs had a duty to design and manufacture safe Steamers
for sale to consumers, including Plaintiffs.
       35.     Defendant Ingenious Designs breached its duty and was negligent in failing to
design and manufacture the Steamer with a means of preventing the spewing of boiling water
during active use and foreseeable and intended use.
       36.     Defendant Ingenious Designs breached its duty and was negligent in failing to
insure that the Steamer was in a proper, safe, and reasonably safe condition for the use for which
it was intended as of the date of its manufacture and sale.

                                                   7
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 8 of 9 PageID #: 8




       37.     Defendant Ingenious Designs breached its duty and was negligent in failing to place
any signs or warnings on the Steamer to warn Plaintiffs and others of the danger that its Steamers
could erupt without warning and spew scalding water from the Steamer head when used properly.
       38.     Defendant Ingenious Designs breached its duty and was negligent in failing to
properly and timely remedy the dangerous and hazardous conditions created for a person using the
Steamer in the manner intended by Ingenious Designs, even though it had and/or should have had
notice by reasonable research, testing, and diligence about such conditions prior to Plaintiffs’
accidents from the aforesaid appropriate research, testing, and public knowledge about prior
complaints with similar injuries caused in a similar fashion from the Steamers.
       39.     The acts and omissions of Defendant Ingenious Designs as set forth above
proximately damaged Plaintiffs.
       40.     As a direct and proximate result of the acts and omissions of Defendant, Plaintiffs
have suffered and continue to suffer from significant physical damages, pain and suffering,
emotional damages and other damages in an amount to be determined at trial.

                                       SECOND CLAIM:
                                         Strict Liability
       41.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1 through 31
of the complaint, as though fully alleged herein.
       42.     The Steamer is a dangerous and defective product.
       43.     Defendant Ingenious Designs placed the Steamers into the stream of commerce.
       44.     The defective condition of the Steamers was a substantial factor in causing
Plaintiffs’ serious injuries and damages.
       45.     At the tine of Plaintiffs’ accidents, Plaintiffs were using the Steamers for the
purpose and in the manner for which they were intended.
       46.     Plaintiffs would not have discovered the defect in the Steamers or perceived its
danger in the exercise of reasonable care.
       47.     By the exercise of reasonable care, Plaintiffs would not have otherwise averted their
serious injuries and damages.

                                                 8
 Case 1:19-cv-02890-RRM-JO Document 1 Filed 05/15/19 Page 9 of 9 PageID #: 9




       48.     As a direct and proximate result of the acts, omissions and willful conduct of
Defendant Ingenious Designs, Plaintiffs have suffered and continue to suffer from significant
physical damages, pain and suffering, emotional damages and other damages in an amount to be
determined at trial.
       WHEREFORE, Plaintiffs Patricia L. Schere and Stella Rue demand judgment against
Defendant Ingenious Designs, LLC as follows:
       (a)     An award for restitution, injunctive relief and other equitable relief;
       (b)     An award of compensatory and punitive damages;
       (c)     An award of pre- and post- judgment interest;
       (d)     An order granting costs and attorneys’ fees; and
       (e)     Such other and further relief as this Court may deem just and proper.
                                    JURY TRIAL DEMAND
       Plaintiffs hereby demand a trial by jury of all issues so triable.
Dated: May 15, 2019                           GARDY & NOTIS, LLP


                                              By: /s Orin Kurtz
                                                      Orin Kurtz
                                              Tower 56
                                              126 East 56th Street, 8th Floor
                                              New York, NY 10022
                                              Tel: (212) 905-0509
                                              Fax: (212) 905-0508
                                              okurtz@gardylaw.com

                                              Christa L. Collins (Pro hac vice forthcoming)
                                              Florida Bar No: 0381829
                                              HARMON PARKER, P.A.
                                              110 North 11th Street - 2nd Floor
                                              Tampa, Florida 33602
                                              Tel: (813) 222-3600
                                              Fax: (813) 222-3616
                                              service.clc@harmonparkerlaw.com
                                              clc@harmonparkerlaw.com
                                              ma@harmonparkerlaw.com
                                              Attorneys for Plaintiffs



                                                  9
